Case 1:15-cv-05345-AJN-KHP Document 1089-1 Filed 06/26/19 Page 1 of 2




                   EXHIBIT A
   Case 1:15-cv-05345-AJN-KHP Document 1089-1 Filed 06/26/19 Page 2 of 2



                     COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS.




             BE IT REMEMBERED, that at the Supreme Judicial Court holden at Boston
within and for said County of Suffolk, on the                                                           twenty-third
day of                     November                                A.D.          2015               , said Court being the highest
Court of Record in said Commonwealth:


                                               Nathan Benjamin Roberts


being found duly qualified in that behalf, and having taken and subscribed
the oaths required by law, was admitted to practice as an Attorney, and, by virtue
thereof, as a Counsellor at Law, in any of the Courts of the said Commonwealth:
that said Attorney is at present a member of the Bar, and is in good standing
according to the records of this Court*.


             In testimony whereof, I have hereunto set my hand and affixed the
                           seal of said Court, this                            fourth day of                            June
                                            in the year of our Lord two thousand and nineteen.




                                                                                           MAURA S. DOYLE, Clerk

 ■ Records of private discipline, if any, such as a private reprimand imposed by the Board of Bar Overseers or by any court, are not covered by this certification.
 X3116
